Citation Nr: 0807826	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right shoulder fracture status-post rotator 
cuff repair with recurrent partial tear of the supraspinatus 
tendon and disruption of the long head of the biceps tendon.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture with varus foot 
deformity.
   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968, from March 1991 to January 1992, and from August 1998 
to January 2003.  

The veteran also had active duty for training (ACDUTRA) from 
January 1983 to May 1983, and active duty for special work 
(ADSW) from November 1997 to March 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran requested a hearing before a 
decision review officer (DRO) in conjunction with the current 
claim.  The DRO hearing was scheduled and subsequently held 
at the Montgomery, Alabama RO in April 2006.  The veteran 
testified at that time and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran's right shoulder injury has not resulted in 
limitation of motion to less than shoulder level.

2.  The veteran's right femur injury has not resulted in 
malunion of the femur with moderate knee or hip disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right shoulder fracture status-post 
rotator cuff repair with recurrent partial tear of the 
supraspinatus tendon and disruption of the long head of the 
biceps tendon have not been met for the entire period of time 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2007).
  
2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right femur fracture with varus foot 
deformity are not met for the entire period of time covered 
by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Shoulder Injury

In this case, the veteran contends that the RO should have 
increased his initial disability rating for his service-
connected right shoulder injury.  In particular, the veteran 
asserts in his substantive appeal that he has re-torn his 
rotator cuff.  As a result, the veteran reports weakened 
shoulder movement and an inability to complete activities of 
daily living without "extreme pain."  The veteran was 
originally granted service connection for residuals of a 
right shoulder fracture with rotator cuff repair in a rating 
decision dated July 2004.  The RO evaluated the veteran's 
right shoulder injury at that time under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, as 20 percent disabling, effective 
January 11, 2003.

Diagnostic Code 5201 contemplates disabilities of the 
shoulder and arm and provides a 20 percent evaluation for 
limitation of motion of the major arm at shoulder level.  An 
evaluation of 30 percent is assigned for limitation of motion 
of the arm midway between side and shoulder level.  An 
evaluation of 40 percent is assigned for limitation of motion 
of the arm to 25 degrees from the side.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2007).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

The Board has reviewed all of the evidence of record in this 
case.  It is noted that the veteran is right-handed.  Most 
significantly, the veteran fractured his right shoulder and 
sustained a torn right rotator cuff as a result of a 
parachute accident in August 2001.  

The evidence of record does not show that the veteran is 
entitled to an evaluation of 30 percent or higher under 
Diagnostic Code 5201.  Specifically, the Board finds that the 
veteran's right shoulder injury has resulted in limitation of 
motion, but that the disability does not more nearly 
approximate limitation of motion midway between side and 
shoulder level. 

The veteran presented to Fox Army Community Hospital in June 
2001 with concerns of intermittent, radiating right shoulder 
pain which lasted for approximately one week.  Upon physical 
examination, the examiner noted the presence of tenderness, 
swelling, and crepitus.  The examiner also observed full 
range of motion with pain, as well as biceps tenderness.  The 
examiner diagnosed the veteran as having biceps tendonitis.  
An x-ray of the right shoulder administered at that time was 
interpreted to show no evidence of fracture, inflammatory, 
neoplastic, or arthritic change, and no significant soft 
tissue abnormality.

A private treatment note also dated June 2001 reveals that 
the veteran sought private treatment for right shoulder pain.  
Upon physical examination, R. Tindell, M.D. noted tenderness 
of the tuberosity only with pain on impingement and 
resistance testing.  No evidence of apprehension or 
instability was noted.  Dr. Tindell diagnosed the veteran as 
having rotator cuff tendonitis with impingement syndrome, 
placed limitations on the veteran's overhead reaching and 
lifting, and prescribed pain medication and physical therapy.

In August 2001, the veteran was involved in a parachute 
accident in which he sustained a fractured right scapula and 
torn right rotator cuff, among other injuries.  Following 
this incident, the veteran appeared before a Medical 
Evaluation Board (MEB).  A MEB report dated June 2002 
indicated that the veteran underwent rotator cuff repair 
surgery in February 2002, but that he still experienced right 
shoulder pain.  The veteran reported popping, painful 
snapping, and crepitus of the right shoulder upon engaging in 
overhead work and lifting activities.  

Upon physical examination, the examiner noted a well-healed 
surgical incision consistent with a mini open rotator cuff 
repair.  The examiner noted crepitus and mild pain with 
Hawkin and Neer impingement signs, as well as weakness rated 
at grade 4/5 with pain of the supraspinatus and external 
rotation muscles.  The examiner observed that the veteran had 
no pain with full strength of internal rotation and pushoff 
testing.  The O'Brien Test and Speed Test were likewise 
negative, and no evidence of instability was noted.  

The Board notes that the normal range of motion for the 
shoulder on forward elevation (flexion) as well as on 
abduction is 180 degrees.  The normal range of motion for the 
shoulder on internal and external rotation is 90 degrees.  38 
C.F.R. § 4.71, Plate I.  Here, range of motion testing 
revealed 165 degrees of forward flexion and 90 degrees of 
abduction.  External rotation was to 95 degrees.  X-rays of 
the  right shoulder administered at that time were 
interpreted to show prior rotator cuff surgery and prior 
subacromial decompression.  
       
The Medical Evaluation Board concluded that the veteran was 
unable to meet the physical standards for retention.  The 
Board notes that the veteran's DD-214 Form indicates that he 
was medically retired in January 2003 as a result of 
permanent disability.  

The first pertinent post-service treatment note is dated 
April 2004.  The veteran underwent an initial physical 
therapy examination for his right shoulder at that time.  The 
veteran reported pain and catching in the right shoulder upon 
reaching upward and behind his back.  The veteran described 
the pain as constant, dull, and of moderate intensity.  The 
veteran indicated that his symptoms were exacerbated by 
activity, especially working on the computer, and that his 
symptoms were alleviated by rest and Advil.  The veteran 
rated his pain as "six" on a scale of one to ten.
Range of motion testing showed 180 degrees of forward flexion 
and 140 degrees of abduction.  External rotation was to 90 
degrees and internal rotation was to 66 degrees.  The 
physical therapist also noted that the veteran's shoulder 
"catches" with extension, internal rotation, and abduction 
at measured angles.  The physical therapist diagnosed the 
veteran as having impaired joint mobility, motor function, 
muscle performance, and range of motion associated with 
localized inflammation.
   
The veteran presented in May 2004 for a VA general medical 
examination.  The examiner noted the veteran's involvement in 
the August 2001 parachute accident, and indicated that at the 
time of the examination, the veteran received physical 
therapy for his right shoulder.  The examiner observed that 
"the only problem with his right shoulder is some reduction 
in range of motion."

Upon physical examination, the examiner noted the presence of 
tenderness in the glenohumeral joint anteriorly.  Range of 
motion testing was interpreted to reveal 145 degrees of 
forward rotation and 90 degrees of abduction.  External 
rotation was to 45 degrees and internal rotation was to 90 
degrees.  The examiner diagnosed the veteran as status-post 
parachute accident with a fracture of the right scapula with 
no significant residuals, and repaired rotator cuff, right 
shoulder.  The examiner determined that x-rays were not 
warranted at that time.

The Board notes that the veteran had magnetic resonance 
imaging (MRI) of the right shoulder in July 2004.  The 
radiologist at that time noted the veteran's history of right 
shoulder pain and indicated that a prior MRI dated September 
2001 described a supraspinatus tendon rupture.  The July 2004 
MRI was interpreted to show at least a partial tear of the 
supraspinatus tendon, as well as degenerative changes in the 
acromioclavicular (AC) joint and a down-turned acromion.  
A private treatment note also dated July 2004 showed that the 
veteran sought care for right shoulder pain.  E. Janssen, 
M.D. reviewed the July 2004 MRI report and concluded that it 
appeared that the veteran's right rotator cuff sustained a 
new tear.  Upon physical examination, Dr. Janssen also noted 
a "disruption" of the biceps tendon with a little rolling 
effect to the biceps muscle.  Dr. Janssen observed good 
shoulder mobility, good strength with a little discomfort in 
the subacromial area, and intact biceps muscle function.  Dr. 
Janssen noted that the veteran was status-post rotator cuff 
repair, and diagnosed him as having acute disruption of the 
long head of the biceps tendon.  Dr. Janssen further 
observed:

I think functionally he [the veteran] is 
doing fine.  I recommend that we not do 
anything further other than to continue 
his therapy.  Of note, there was some 
discussion with him about the etiology 
of this and I told him that with the 
significant amount of damage his body 
took in the fall that it is highly 
probable that there probably was enough 
injury that could have caused a gradual 
deterioration of the biceps tendon at 
this point of disruption, which 
sometimes is not uncommon with rotator 
cuff pathology.

The veteran was afforded another VA C&P Examination in March 
2005.  At the time of the examination, the veteran reported 
constant tenderness and intermittent shoulder pain which was 
exacerbated by activities of daily living such as picking up 
a drinking glass, raising his arm to point at an object, or 
typing.  The veteran further indicated that he experienced 
increased pain when he "provoked" the right shoulder by 
motions.  This pain lasted for a period of days and required 
the veteran to decrease his level of activity.  The veteran 
acknowledged that he limited the use of his right arm, 
attempted to treat the arm gingerly, and took Mobic for 
joint and shoulder pain.  

Upon physical examination, the examiner noted no evidence of 
swelling and minimal tenderness at the posterior aspect of 
the head of the humerus.  The veteran described mild 
discomfort in the subacromial area.  Range of motion testing 
revealed 145 degrees forward rotation and 90 degrees of 
abduction.  External rotation was to 45 degrees and internal 
rotation was to 85 degrees.  The examiner also opined that 
repetitive use would add approximately 15 percent to the 
functional loss and that the veteran's shoulder was not 
painful in motion until it reached the limits of his range 
of motion.   The examiner diagnosed the veteran as status-
post rotator cuff repair with recurrent partial tear of the 
supraspinatus tendon. 

The Board notes that the veteran testified before a decision 
review officer in April 2006.  The veteran testified that he 
experienced dull, aching pain and catching in the right 
shoulder upon completion of activities of daily living such 
as typing, picking up a coffee cup, or overhead reaching.  
The veteran indicated that he had to stop the activity in 
question when he experienced pain, and that the pain would 
remain over a period of several hours.  The veteran 
described the pain as a "four" on a scale of one to ten 
and stated that he obtained some relief by taking ibuprofen.  
The veteran testified that he could lift no more than ten 
pounds and that he was unable to engage in activities that 
required repetitive arm motions such as raking leaves.

Given the evidence of record, the Board concludes that the 
veteran is not entitled to an evaluation of 30 percent or 
higher for residuals of a right shoulder fracture status-post 
rotator cuff repair with recurrent partial tear of the 
supraspinatus tendon and disruption of the long head of the 
biceps tendon.  As noted above, Diagnostic Code 5201 provides 
for an evaluation of 30 percent for limitation of motion of 
the major arm midway (45 degrees) between side and shoulder 
level.  

No evidence of record exists to show that the veteran's 
limitation of motion of the arm is midway (approximately 45 
degrees) between side and shoulder level.  Likewise, the 
Board acknowledges that while the veteran cannot engage in 
prolonged or overhead use, no evidence of record demonstrates 
that the veteran's limitation of motion of the arm is midway 
between the side and shoulder level.  The Board has also 
considered whether there is additional functional loss due to 
flare-ups, fatigability, incoordination and pain on movement.  
The most recent VA examination results noted functional loss 
due to repetitive use, however, this functional loss on 
repetitive use does not qualify the veteran for a higher 
evaluation under the rating criteria as the limitation of 
motion does not more nearly approximate a level midway 
between the side and shoulder level.  

Similarly, an evaluation in excess of 30 percent is not 
warranted in this case since there is no evidence of record, 
even taking into account pain on motion, to demonstrate that 
the limitation of motion of the veteran's right arm was 
limited to 25 degrees from the side.  

The Board notes that the veteran also raised a service 
connection claim for torn biceps, which purportedly resulted 
from the August 2001 parachute accident, in his August 2004 
notice of disagreement.  The RO determined that a separate 
evaluation would constitute "pyramiding."  See 38 C.F.R.§ 
4.14 (2007).  As noted above, Diagnostic Code 5201 
contemplates disabilities of the shoulder and arm.  
Accordingly, the veteran's current 20 percent evaluation 
includes consideration of symptoms of the torn biceps.  

While pyramiding is to be avoided, it is possible for a 
veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  However, since there is no 
evidence of record to show separate disabilities related to 
the wrist, elbow, or forearm, separate compensation for the 
veteran's right shoulder fracture with rotator cuff repair 
and the biceps injury would constitute impermissible 
"pyramiding."  

Increased Rating for Right Femur Injury

Here, the veteran contends that the RO should have increased 
his initial disability rating for his service-connected right 
femur fracture with varus foot deformity.  In particular, the 
veteran asserts in his substantive appeal that the August 
2001 parachute accident referenced above resulted in weakened 
movement of the right hip.  The veteran noted "impaired 
ability" in walking on uneven surfaces or in completing any 
activity that required rapid transfer of weight from one leg 
to the other.  The veteran also reported painful muscle 
spasms in the upper right thigh after completing activities 
of daily living such as trimming his toenails or putting on 
socks.  The veteran also contends that in light of his right 
knee arthroplasty, he is entitled to an evaluation of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007) 
for malunion of the femur with moderate knee disability.

The veteran was originally granted service connection for 
residuals of a right femur fracture with varus foot deformity 
in a rating decision dated July 2004.  The RO evaluated the 
veteran's right femur injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, as 10 percent disabling, effective 
January 11, 2003.  Diagnostic Code 5255 contemplates a 10 
percent evaluation for malunion of the femur with slight knee 
or hip disability, and a 20 percent evaluation for malunion 
of the femur with moderate knee or hip disability.  A 30 
percent evaluation is contemplated for malunion of the femur 
with marked knee or hip disability.  A 60 percent evaluation 
is warranted in two scenarios: for fracture of the surgical 
neck of the femur with false joint,  or for fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weightbearing preserved with aid of brace.  An 
80 percent evaluation is warranted for fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).   

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran.  
For example, Diagnostic Code 5252 contemplates limitation of 
flexion of the thigh.  A 10 percent evaluation is warranted 
when flexion of the thigh is limited to 45 degrees, while a 
20 percent evaluation is assigned when flexion of the thigh 
is limited to 30 degrees.  A 30 percent evaluation is 
assigned when flexion of the thigh is limited to 20 degrees, 
and a 40 percent evaluation is warranted when flexion of the 
thigh is limited to 10 degrees.

Under Diagnostic Code 5253, a 10 percent evaluation is 
assigned for limitation of rotation of the thigh with an 
inability to out-toe more than 15 degrees on the affected 
leg.  A 10 percent evaluation is also assigned for limitation 
of adduction of the thigh with an inability to cross legs.  A 
20 percent evaluation is warranted for limitation of 
abduction of the thigh with motion lost beyond 10 degrees.  


 Factual Background and Analysis

The Board has reviewed all of the evidence of record in this 
case. The evidence of record shows that the veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5255 for residuals of a right femur fracture 
with varus foot deformity.  Specifically, the Board finds 
that the veteran's right femur fracture with varus foot 
deformity has not resulted in malunion of the femur with 
moderate knee or hip disability sufficient to justify an 
evaluation of 20 percent.

The Board notes that the veteran sustained a comminuted 
peritrochanteric fracture of the right proximal femur as a 
result of a parachute accident in August 2001.  The veteran 
underwent an open reduction internal fixation surgery to 
repair the femur, and a stainless steel plate and screws were 
inserted to aid in recovery.  X-rays administered around that 
same time also revealed a comminuted intertrohanteric 
fracture of the right hip.  

Following this incident, the veteran appeared before a 
Medical Evaluation Board (MEB).  A MEB report dated June 2002 
indicated that the veteran underwent an open reduction 
internal fixation of the right hip.  The veteran also 
underwent a total right knee replacement in November 2001 
given the extensive amount of injury done to the knee 
following the parachute accident.  At the time of the MEB 
evaluation, it was noted that the veteran had an altered gait 
secondary to the parachute accident with noted external 
rotation and foot progression angle when walking.  

Upon physical examination, the examiner noted that the 
veteran had a limb length discrepancy with the right leg 
three-fourths of one inch shorter than the left leg.  The 
examiner attributed this discrepancy to the shortening and 
varus alignment of the right proximal femur.  The examiner 
noted that the veteran had a mild antalgic gait on the right 
with an externally rotated foot progression angle of 15 
degrees on the right side.       

The Board notes that the normal range of motion for the hip 
is 125 degrees on flexion and 45 degrees on abduction.  38 
C.F.R. Plate II (2007).  Here, the examiner described the 
veteran's right hip as having 105 degrees of flexion with 
mild painful crepitus on the extremes of motion.  Abduction 
of the right hip was to 20 degrees. 

The examiner also found evidence of decreased range of motion 
in the right knee following surgery.  The Board notes that 
normal range of motion for the knee is 0 degrees on extension 
and 140 degrees on flexion.  38 C.F.R. § 4.71a, Plate II.  
Range of motion testing for the right knee was interpreted at 
that time to be 0 degrees on extension and 120 degrees on 
flexion.  No evidence of ligamentous laxity in the right knee 
was noted.  

The first pertinent post-service treatment record is dated 
May 2004.  The veteran presented at that time for a VA 
general medical examination.  The examiner noted the 
veteran's involvement in the August 2001 parachute accident.  
Upon physical examination, the examiner described the right 
femur examination as "negative" and found no evidence of 
tenderness.  The examiner noted that both legs were the same 
length.  The examiner diagnosed the veteran as status-post 
parachute accident with fracture of the right femur, minimal 
residuals except for right foot varus deformity.  

No evidence of patellar grind was noted on the right knee.  
Range of motion testing for the right knee was interpreted to 
be 0 degrees on extension and 130 degrees on flexion.

The Board notes that the veteran testified before a decision 
review officer in April 2006.  The veteran indicated at that 
time that he experienced painful spasms in the right upper 
thigh when walking on uneven ground or negotiating steps.  
The veteran testified that he experienced these symptoms 
"every couple of months."  He described the symptoms as 
similar to a torn or pulled muscle.  He denied any popping or 
giving out, but indicated that the pain and stiffness lasted 
for several days.  The veteran rated the pain as an "eight" 
on a scale of one to ten.  

The veteran also testified that he had difficulty standing 
for an extended period of time, lifting his knee, and getting 
up from sitting.  He indicated that he could drive for 
approximately 30 minutes without stretching his leg and walk 
for approximately ten minutes before he started to limp.  The 
veteran also reported difficulty with completing activities 
of daily living such as getting dressed, putting on socks, or 
trimming his toenails.  The veteran testified that he was not 
being currently treated because he was allegedly told that 
"there is not much to do about it."  He reported obtaining 
some relief with Motrin.   

The veteran was afforded a VA C&P Examination in June 2006 in 
connection with the current claim.  The veteran reported pain 
and cramping of the musculature of the right hip with 
prolonged walking which lasted several days.  The veteran's 
symptoms were exacerbated by walking on regular or uneven 
ground or negotiating steps.  The veteran stated that he had 
activity-related flare-ups and a tendency to "out-toe" if 
walking when fatigued.  The examiner observed that the 
veteran could sit well, but only walk for approximately 30 
minutes before resting due to pain.  

Upon physical examination, the examiner noted that the 
veteran used no assistive device, was able to get in and out 
of a chair with ease, and was able to get on and off the 
examining table with ease as well.  The examiner described 
the veteran's gait as normal and his pelvis as level, and 
noted no evidence of a leg length discrepancy.  The examiner 
did observe some thickening of the soft tissues around the 
anterior aspect of the upper femur, but concluded that the 
greater trochanter and upper femoral shaft structures 
appeared palpable and normal.  

Range of motion testing of the right hip was interpreted to 
be 100 degrees on flexion and 45 degrees on abduction.  There 
was no positive Trendelenburg sign.  The examiner found no 
evidence of increased limitation of motion due to weakness, 
fatigability, or incoordination during the examination.  The 
examiner also noted that the tendency of the veteran to 
"out-toe" was the result of an operative procedure, and not 
due to an intrinsic deformity of the foot.  The examiner 
concluded that pain on repetitive use was not an issue in 
this case since simply walking or engaging in strenuous 
activity caused cramping pain in the veteran's right hip.  X-
rays of the right femur administered at the time of the 
examination were interpreted to show an old fracture 
deformity of the proximal right femur with hardware attached 
to it.  No hardware failure or loosening was noted.  The 
presence of a right knee arthroplasty was noted,  but the 
images were otherwise unremarkable.  X-rays of the right hip 
were interpreted to show mild sclerosis at the right superior 
acetabulum with preserved joint space.  No evidence of 
fracture or dislocation was noted.  The diagnoses were 
fracture proximal femur on the right, status-post open 
reduction internal fixation, and injury to right knee, 
status-post total right knee arthroplasty.

The Board notes that in his notice of disagreement, the 
veteran contends that he is entitled to a 20 percent 
evaluation under Diagnostic Code 5255.  Specifically, the 
veteran asserts that in light of his right knee arthroplasty, 
he has a "moderate knee disability" sufficient to warrant a 
20 percent evaluation under Diagnostic Code 5255.  

In that regard, the Board notes that the veteran was service-
connected for residuals of a total right knee replacement in 
July 2004.  The RO evaluated the veteran's total right knee 
replacement at that time under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 as 30 percent disabling, effective January 11, 
2003.  

The Board notes that pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2007).  It is possible, however, for a veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Here, however, the Board concludes that 
impermissible pyramiding would result if the veteran was 
compensated under two different diagnostic codes for knee 
symptoms given the veteran's overlapping symptoms (i.e., 
difficulty walking, pain on motion, poor mobility).  

Given the evidence of record, the Board concludes that the 
veteran's overall disability picture more nearly approximates 
the current 10 percent evaluation for malunion of the femur 
with slight knee or hip disability.  The Board further finds 
that the veteran is not entitled to an evaluation in excess 
of 10 percent for residuals of a right femur fracture with 
varus foot deformity.  The Board notes that the evidence of 
record does not reflect that the veteran's right femur 
fracture with varus foot deformity involves malunion of the 
femur which is either "moderate" or "marked."  On the 
contrary, the ranges of motion for both the veteran's right 
hip and right knee generally showed some improvement over the 
time period June 2002 to June 2006.  During the June 2006 VA 
C&P examination, it was also noted that the veteran used no 
assistive device, was able to get in and out of a chair with 
ease, and was able to get on and off the examining table with 
ease.  The Board acknowledges that the June 2006 VA C&P 
examination revealed evidence of thickening of the soft 
tissues around the anterior aspect of the upper femur as well 
as mild sclerosis at the right superior acetabulum, but these 
symptoms more nearly approximate a ten percent evaluation 
under Diagnostic Code 5255.  

Furthermore, the Board notes that the veteran is not entitled 
to an evaluation of either 60 percent or 80 percent in this 
case.  There is no evidence of record to demonstrate fracture 
of the surgical neck of the femur with false joint, or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  There is also no evidence of record to show 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  In 
fact, x-rays taken at the time of the June 2006 VA C&P 
examination found no evidence of hardware failure or 
loosening, and the veteran denied using any assistive devices 
at that time.

The Board also finds that the veteran is not entitled to 
compensation under Diagnostic Codes 5252 or 5253.  There is 
no evidence of record which demonstrates the requisite amount 
of limitation of flexion of the thigh as contemplated by 
Diagnostic Code 5252, nor is there evidence to show 
limitation of abduction of the thigh with motion lost beyond 
10 degrees to warrant consideration under Diagnostic Code 
5253.  

Accordingly, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for residuals of a right 
femur fracture with varus foot deformity are not met.  The 
Board acknowledges that while the veteran has pain, spasms, 
and fatigability of the right femur and hip, which is 
exacerbated by walking, the effects of pain reasonably shown 
to be due to the veteran's service-connected right femur 
injury are contemplated in the current 10 percent rating 
assigned to the condition.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  In fact, the 
veteran indicated during the June 2006 VA C&P examination 
that he retired because he "did not want to put up with the 
stress anymore."  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated March 2004 informed the veteran of the type 
of evidence needed to substantiate his claims of service 
connection for a right shoulder fracture with rotator cuff 
repair and a fractured right femur as well as an explanation 
of what evidence the veteran was to provide to VA in support 
of his claims and what evidence VA would attempt to obtain on 
his behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claims, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claims and to 
ensure that VA receive any evidence that would support the 
claims.  Logically, this would include any evidence in his 
possession.  

The Board notes that the veteran's claim was subsequently 
adjudicated and that he was granted service connection in a 
rating decision dated July 2004 for residuals of a right 
shoulder fracture with rotator cuff repair and for residuals 
of a right femur fracture with varus foot deformity.  Thus, 
both claims were substantiated at that time.  As a result, 
the 38 U.S.C.A. § 5103(a) notice served its purpose and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

The Court further held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision for the reasons discussed above.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple C&P examinations 
in connection with the current claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.  


ORDER

A evaluation in excess of 20 percent for residuals of a right 
shoulder fracture status-post rotator cuff repair with 
recurrent partial tear of the supraspinatus tendon and 
disruption of the long head of the biceps tendon is denied.

An evaluation in excess of 10 percent for residuals of a 
right femur fracture with varus foot deformity is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


